Exhibit 16.1 SEALE and BEERS, CPAs PCAOB REGISTERED AUDITORS www.sealebeers.com April 30, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated April 24, 2014 of Clone Algo, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal. We cannot confirm or deny that the appointment of Hartley Moore Accountancy Corporation was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada Seale and Beers, 50 S. Jones Blvd, Suite 201 - Las Vegas, NV 891 CPAsPCAOB Registered Auditors Phone: (888)727-8251Fax: (888)782-2351
